Exhibit 10.2

INCENTIVE STOCK OPTION AGREEMENT

JAMBA, INC.

This Incentive Stock Option Agreement (this “Agreement”) made as of the date set
forth in the Notice of Grant of Stock Option to which this Agreement is attached
(the “Grant Notice”), is between Jamba, Inc. (the “Company”), a Delaware
corporation, and the individual named in the Grant Notice (the “Employee”).

WHEREAS, the Company desires to grant to the Employee an option to purchase
shares of its common stock, $.001 par value per share (the “Shares”), under and
for the purposes set forth in the Company’s Amended and Restated 2006 Employee,
Director and Consultant Stock Plan (the “Plan”);

WHEREAS, the Company and the Employee understand and agree that any terms used
and not defined herein have the same meanings as in the Plan; and

WHEREAS, the Company and the Employee each intend that the option granted herein
qualify as an ISO.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

  1. GRANT OF OPTION.

The Company hereby grants on the date of grant set forth in the Grant Notice
(the “Grant Date”) to the Employee the right and option to purchase all or any
part of an aggregate of such number of Shares as set forth in the Grant Notice,
on the terms and conditions and subject to all the limitations set forth in the
Grant Notice and herein (the “Option”), under United States securities and tax
laws, and in the Plan, the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Employee: (a) represents that the
Employee has received copies of, and has read and is familiar with the terms and
conditions of, the Grant Notice, the Plan, this Agreement, and a prospectus for
the Plan in the form most recently prepared in connection with the registration
of the Shares with the Securities an Exchange Commission, (b) accepts the Option
subject to all of the terms and conditions of the Grant Notice, the Plan and
this Agreement and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Grant Notice, the Plan or this Agreement.

 

  2. PURCHASE PRICE.

The purchase price of the Shares covered by the Option shall be as set forth in
the Grant Notice, subject to adjustment, as provided in the Plan, in the event
of a stock split, reverse stock split or other events affecting the holders of
Shares after the date hereof (the “Purchase Price”). Payment shall be made in
accordance with Paragraph 9 of the Plan.

 

  3. EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option shall become exercisable as set forth in the Grant Notice. The
foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.



--------------------------------------------------------------------------------

  4. TERM OF OPTION.

The Option shall terminate on the 10th anniversary of the Grant Date, but shall
be subject to earlier termination as provided herein or in the Plan.

If the Employee ceases to be an Employee of the Company or of an Affiliate (for
any reason other than the death or Disability of the Employee or termination of
the Employee’s employment for “cause”), the Option may be exercised, if it has
not previously terminated, within three (3) months after the date the Employee
ceases to be an Employee of the Company or an Affiliate, or within the
originally prescribed term of the Option, whichever is earlier, but may not be
exercised thereafter. In such event, the Option shall be exercisable only to the
extent that the Option has become exercisable and is in effect at the date of
such cessation of employment.

Notwithstanding the foregoing, in the event of the Employee’s Disability or
death within three (3) months after the termination of employment, the Employee
or the Employee’s Survivors may exercise the Option within one year after the
date of the Employee’s termination of employment, but in no event after the date
of expiration of the term of the Option.

In the event the Employee’s employment is terminated by the Employee’s employer
for “cause”, the Employee’s right to exercise any unexercised portion of the
Option shall cease immediately as of the time the Employee is notified his or
her employment is terminated for “cause,” and the Option shall thereupon
terminate. Notwithstanding anything herein to the contrary, if subsequent to the
Employee’s termination as an Employee, but prior to the exercise of the Option,
the Administrator determines that, either prior or subsequent to the Employee’s
termination, the Employee engaged in conduct which would constitute “cause,”
then the Employee shall immediately cease to have any right to exercise the
Option and the Option shall thereupon terminate.

In the event of the Disability of the Employee, as determined in accordance with
the Plan, the Option shall be exercisable within one (1) year after the
Employee’s termination of employment or, if earlier, within the term originally
prescribed by the Option. In such event, the Option shall be exercisable:

 

  (a) to the extent that the Option has become exercisable but has not been
exercised as of the date of Disability; and

 

  (b) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of Disability of any additional
vesting rights that would have accrued on the next vesting date had the Employee
not become Disabled. The proration shall be based upon the number of days
accrued in the current vesting period prior to the date of Disability.

In the event of the death of the Employee while an Employee of the Company or of
an Affiliate, the Option shall be exercisable by the Employee’s Survivors within
one (1) year after the date of death of the Employee or, if earlier, within the
originally prescribed term of the Option. In such event, the Option shall be
exercisable:

 

  (x) to the extent that the Option has become exercisable but has not been
exercised as of the date of death; and

 

  (y)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued

 

2



--------------------------------------------------------------------------------

  on the next vesting date had the Employee not died. The proration shall be
based upon the number of days accrued in the current vesting period prior to the
Employee’s date of death.

 

  5. METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto. Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option. Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 9 of the Plan. The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws). The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Employee and if the Employee shall so request in the notice
exercising the Option, shall be registered in the name of the Employee and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person exercising the Option.
In the event the Option shall be exercised, pursuant to Section 4 hereof, by any
person other than the Employee, such notice shall be accompanied by appropriate
proof of the right of such person to exercise the Option. All Shares that shall
be purchased upon the exercise of the Option as provided herein shall be fully
paid and nonassessable.

 

  6. PARTIAL EXERCISE.

Exercise of the Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to the Option.

 

  7. NON-ASSIGNABILITY.

The Option shall not be transferable by the Employee otherwise than by will or
by the laws of descent and distribution. The Option shall be exercisable, during
the Employee’s lifetime, only by the Employee (or, in the event of legal
incapacity or incompetency, by the Employee’s guardian or representative) and
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option or of any rights granted hereunder contrary to
the provisions of this Section 7, or the levy of any attachment or similar
process upon the Option shall be null and void.

 

  8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Employee shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Employee. Except as is expressly provided in
the Plan with respect to certain changes in the capitalization of the Company,
no adjustment shall be made for dividends or similar rights for which the record
date is prior to the date of such registration.

 

3



--------------------------------------------------------------------------------

  9. ADJUSTMENTS.

In the event of any change in the Shares as a result of a stock dividend, stock
split, Corporate Transaction, recapitalization, reorganization or other
transaction described in Section 24 of the Plan, the Option shall be subject to
adjustment or other treatment as provided by Section 24 of the Plan.

 

  10. TAXES.

The Employee acknowledges that any income or other taxes due from him or her
with respect to the Option or the Shares issuable pursuant to the Option shall
be the Employee’s responsibility.

In the event of a Disqualifying Disposition (as defined in Section 15 below) or
if the Option is converted into a Non-Qualified Option and such Non-Qualified
Option is exercised, the Company may withhold from the Employee’s remuneration,
if any, the minimum statutory amount of federal, state and local withholding
taxes attributable to such amount that is considered compensation includable in
such person’s gross income. At the Company’s discretion, the amount required to
be withheld may be withheld in cash from such remuneration, or in kind from the
Shares otherwise deliverable to the Employee on exercise of the Option. The
Employee further agrees that, if the Company does not withhold an amount from
the Employee’s remuneration sufficient to satisfy the Company’s tax withholding
obligations, the Employee will reimburse the Company on demand, in cash, for the
amount necessary to satisfy all such tax withholding obligations in full.

 

  11. PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option has been effectively registered under the Securities Act
of 1933, as now in force or hereafter amended (the “1933 Act”), the Company
shall be under no obligation to issue the Shares covered by such exercise,
except in compliance with Section 11 of the Plan.

 

  12. RESTRICTIONS ON TRANSFER OF SHARES.

12.1 The Employee agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Employee is requested
by the Company and any underwriter engaged by the Company in connection with
such offering to sign an agreement restricting the sale or other transfer of
Shares, then it will promptly sign such agreement and will not transfer, whether
in privately negotiated transactions or to the public in open market
transactions or otherwise, any Shares or other securities of the Company held by
him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”). Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and conditions.
Notwithstanding whether the Employee has signed such an agreement, the Company
may impose stop-transfer instructions with respect to the Shares or other
securities of the Company subject to the foregoing restrictions until the end of
the Lock-Up Period.

12.2 The Employee acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Employee any material information regarding the business of the
Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the Employee by the Company,
including, without

 

4



--------------------------------------------------------------------------------

limitation, any information concerning plans for the Company to make a public
offering of its securities or to be acquired by or merged with or into another
firm or entity.

 

  13. NO OBLIGATION TO EMPLOY.

The Company is not by the Plan or the Option obligated to continue the Employee
as an employee of the Company or an Affiliate. The Employee acknowledges:
(i) that the Plan is discretionary in nature and may be suspended or terminated
by the Company at any time; (ii) that the grant of the Option is a one-time
benefit which does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options; (iii) that all determinations
with respect to any such future grants, including, but not limited to, the times
when options shall be granted, the number of shares subject to each option, the
option price, and the time or times when each option shall be exercisable, will
be at the sole discretion of the Company; (iv) that the Employee’s participation
in the Plan is voluntary; (v) that the value of the Option is an extraordinary
item of compensation which is outside the scope of the Employee’s employment
contract, if any; and (vi) that the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

 

  14. OPTION IS INTENDED TO BE AN ISO.

The parties each intend that the Option be an ISO so that the Employee (or the
Employee’s Survivors) may qualify for the favorable tax treatment provided to
holders of Options that meet the standards of Section 422 of the Code. Any
provision of this Agreement or the Plan which conflicts with the Code so that
this Option would not be deemed an ISO is null and void and any ambiguities
shall be resolved so that the Option qualifies as an ISO. Nonetheless, if the
Option is determined not to be an ISO, the Employee understands that neither the
Company nor any Affiliate is responsible to compensate him or her or otherwise
make up for the treatment of the Option as a Non-Qualified Option and not as an
ISO. The Employee should consult with the Employee’s own tax advisors regarding
the tax effects of the Option and the requirements necessary to obtain favorable
tax treatment under Section 422 of the Code, including, but not limited to,
holding period requirements.

 

  15. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

The Employee agrees to notify the Company in writing immediately after the
Employee makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the Option. A Disqualifying Disposition is defined
in Section 424(c) of the Code and includes any disposition (including any sale)
of such Shares before the later of (a) two years after the date the Employee was
granted the Option or (b) one year after the date the Employee acquired Shares
by exercising the Option, except as otherwise provided in Section 424(c) of the
Code. If the Employee has died before the Shares are sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

 

  16. NOTICES.

Any document relating to participation in the Plan or any notices required or
permitted by the terms of this Agreement or the Plan shall be given by personal
delivery, electronic delivery at the e-mail address, if any, provided by or for
the Employee, or by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 

5



--------------------------------------------------------------------------------

If to the Company:

  

Jamba, Inc.

1700 17th Street

San Francisco, CA 94103

If to the Employee:        

   to the Employee’s address of record on the Company’s books;

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

(a) The Plan documents, which may include but do not necessarily include: the
Plan, the Grant Notice, this Agreement, the Plan prospectus, and any reports of
the Company provided generally to the Company’s stockholders, may be delivered
to the Employee electronically. In addition, if permitted by the Company, the
Employee may deliver electronically the Grant Notice and exercise notice called
for by Section 5 to the Company or to such third party involved in administering
the Plan as the Company may designate from time to time. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the Internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Company.

(b) The Employee acknowledges that the Employee has read Section 14(a) of this
Agreement and consents to the electronic delivery of the Plan documents and, if
permitted by the Company, the delivery of the Grant Notice and exercise notice,
as described in Section 14(a). The Employee acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Employee by contacting the Company by telephone or in writing.
The Employee further acknowledges that the Employee will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Employee understands that the Employee must
provide the Company or any designated third party administrator with a paper
copy of any documents if the attempted electronic delivery of such documents
fails. The Employee may revoke his or her consent to the electronic delivery of
documents described in Section 14(a) or may change the electronic mail address
to which such documents are to be delivered (if Employee has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Employee understands that he or she is not required to
consent to electronic delivery of documents described in Section 14(a).

 

  17. GOVERNING LAW.

This Agreement shall be construed and enforced in accordance with the law of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in California
and agree that such litigation shall be conducted in the courts of San Francisco
County, California or the federal courts of the United States for the Northern
District of California.

 

  18. BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

6



--------------------------------------------------------------------------------

  19. ENTIRE AGREEMENT.

The Grant Notice and this Agreement, together with the Plan, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan. Signature on the Grant
Notice shall constitute signature of the parties to this Agreement.

 

  20. MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

  21. WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

  22. DATA PRIVACY.

By entering into this Agreement, the Employee: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he or she may have with respect
to such information; and (iii) authorizes the Company and each Affiliate to
store and transmit such information in electronic form.

 

7



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE OF INCENTIVE STOCK OPTION

 

TO: Jamba, Inc.

Ladies and Gentlemen:

I hereby exercise my Incentive Stock Option to purchase _________ shares (the
“Shares”) of the common stock, $.001 par value, of Jamba, Inc. (the “Company”),
at the exercise price of $________ per share, pursuant to and subject to the
terms of that certain Grant Notice and Incentive Stock Option Agreement between
the undersigned and the Company dated _________, 200_.

I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

I am paying the option exercise price for the Shares as follows:
___________________

Please issue the Shares (check one):

 

  ¨ to me; or

 

  ¨ to me and ____________________________, as joint tenants with right of
survivorship,

at the following address:

_________________________________________

_________________________________________

_________________________________________

My mailing address for shareholder communications, if different from the address
listed above, is:

_________________________________________

_________________________________________

_________________________________________

 

Very truly yours,               Employee (signature)     Date           Print
Name     Social Security Number

IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.